Citation Nr: 0102836	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-19 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for depression, morbid 
obesity, diabetes and hypertension as secondary to service 
connected disabilities.  

2.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain.  

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel



INTRODUCTION

The veteran had active military service from September 1961 
to November 1963.  

The claims file contains a report of a February 1992 rating 
decision wherein entitlement to service connection for 
hypertension and heart disease was denied.  At the time of 
the February 1992 rating decision service connection as 
secondary to a service-connected disability was available 
pursuant to the provisions of 38 C.F.R. § 3.310(a).  However, 
in 1995 the United States Court of Appeals for Veterans 
Claims (Court) held that service connection may not only be 
granted for a disorder as proximately due to or the result of 
a service-connected disability, but when such disorder is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  This represented a 
liberalization of the law providing for grants of service 
connection on a secondary basis.

The Court has also held that when a provision of law or 
regulation creates a new basis of entitlement to benefits, an 
applicant's claim of entitlement under such law or regulation 
is a claim separate and distinct from a claim previously 
filed and finally denied prior to the liberalizing law or 
regulation.  Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993, 
aff'd per 1 F.3d 368 (Fed. Cir. 1994), Ashford v. Brown, 10 
Vet. App. 120, 124 (1997).  Thus, the reopening requirements 
of 38 U.S.C.A. § 5108 (West 1991) do not apply as to the 
current claim of entitlement to service connection for 
hypertension as secondary to the service-connected 
disabilities, and such claim is addressed on a de novo basis 
below.  The Board further notes that due process requirements 
of Bernard v. Brown, 4 Vet. App. 384 (1993), have been 
satisfied prior to addressing the claim of entitlement to 
service connection for hypertension as secondary to service-
connected disabilities as the RO has addressed this claim on 
the same basis.

The current appeal arose from an April 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  

The RO denied the veteran's claims of entitlement to service 
connection for depression, morbid obesity, diabetes and 
hypertension as secondary to service connected disabilities, 
an evaluation in excess of 10 percent for lumbosacral strain, 
and a TDIU.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The claim for entitlement to a TDIU is addressed in the 
remand portion of this decision.  

The veteran canceled his previous request for to provide oral 
testimony before a Hearing Officer at the RO.  


FINDINGS OF FACT

1.  Competent medical evidence of record links depression, 
morbid obesity, diabetes and hypertension to the service 
connected lumbosacral strain.  

2.  The service connected lumbosacral strain is manifested by 
severe limitation of motion.  


CONCLUSIONS OF LAW

1.  Depression, morbid obesity, diabetes and hypertension are 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. § 5107 (West 
1991);  38 C.F.R. §§ 3.102, 3.310, 4.3 (2000).  

2.  The criteria for an increased evaluation of 40 percent 
for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2000);  38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.10, 4.21, 4.40, 4.45,4.59,  4.71a, Diagnostic Codes 
5292, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
depression, morbid obesity, diabetes and 
hypertension as secondary to service 
connected disabilities.  

Factual Background

Service medical records are negative for any chronic findings 
of depression, morbid obesity, diabetes or hypertension.  In 
connection with treatment of an acute upper respiratory 
infection in August 1962, one blood pressure reading of 
148/110 was recorded.  At his discharge examination the 
veteran's blood pressure was 130/70.  His weight was 205 
pounds.  His build was described as medium.  Lab testing was 
negative.  All relevant systems were described as normal.  

A VA examination in June 1964 did not note any depression, 
obesity, diabetes or hypertension.  The veteran's weight was 
198 pounds.  His blood pressure was 115/70.  

Subsequent records showed increasing weight but no 
depression, diabetes, or hypertension.  A VA clinic record 
from June 1974 noted that the veteran was very obese and 
weighed 267 pounds.  His blood pressure was 130/80.  A record 
from December 1977 shows a weight of 270 pounds and a blood 
pressure of 130/92.  A record from August 1982 shows a weight 
of 308 pounds and a blood pressure of 140/90.  

A medical evaluation from that month noted a family history 
of diabetes and hypertension.  The veteran reported that he 
had increased blood sugar but a drop glucose tolerance test 
(GTT) was negative and he needed no treatment.  He also 
reported high blood pressure readings without treatment.  
Blood pressure was 130/86 and 122/88.  

A record, apparently from September 1982, notes that the 
veteran had a family history of hypertension and diabetes 
mellitus.  He listed problems including obesity.  The 
examiner noted an increased risk of noted diseases with his 
family history.  

A weight management report from November 1982 shows that the 
veteran wanted to get his life together.  There was 
"vocational instability" since service and he expressed 
discontent that the majority of his financial support was 
coming from family members.  However, there was no impression 
of depression.  

A private report from April 1986 shows that the veteran was 
morbidly obese and needed to solve that problem before 
significant progress with other problems was likely to occur.  

Other records from 1986 did not show elevated blood pressure.  
A report from June 1986 noted no history of hypertension or 
diabetes.  An October 1986 report noted that the veteran's 
obesity was contributing to his pain.  Lab tests including 
blood sugar were ordered as the veteran was, in the words of 
the examiner, "set up for diabetes."  A follow-up report 
from that month noted normal blood sugar.  

A VA nutrition clinic consultation in November 1986 noted 
that the veteran was 321 pounds, which was 176 percent of his 
ideal body weight.  

VA treatment records from the 1990's show various weight 
readings and assessments that the veteran is obese.  By 
February 1993 the veteran weighed 405 pounds.  An impression 
was made of morbid obesity.  

VA records also note that the veteran was treated for 
hypertension with Cardizem and had elevated blood pressure 
readings.  A record from July 1990 noted that he was 
requesting Cardizem.  Reportedly this had been prescribed by 
a private physician.  Blood pressure readings from July and 
August of 1990 included 138/88, 162/94, 172/92, and 172/90.  
A March 1992 record noted blood pressure of 140/90.  An 
impression was made of hypertension.  Later that month blood 
pressure was 160/84.  It was felt that his blood pressure was 
controlled.  



An emergency room report from February 1993 shows blood 
pressure of 170/106.  Another report from later that month 
shows that the veteran was being seen for follow-up of 
problems including hypertension.  Blood pressure was 150/100.  
A report from July 1994 shows the same reading and in 
relevant part that the veteran had hypertension and was on 
Cardizem, 180 milligrams.  

As for diabetes, a VA report from April 1992 lists the 
veteran's relevant symptoms including increased thirst and 
urination, weight, family history of diabetes and lab results 
that were notable for glucose level.  The assessment was 
diabetes mellitus, new onset.  Diet, weight reduction and 
glucose monitoring were recommended.  

A September 1992 report noted that diabetes was secondary to 
morbid obesity.  A report from November 1992 shows that the 
veteran had diabetes that was diet controlled.  A February 
1993 referral noted that he had diabetes mellitus for one 
year.  

VA treatment records from the 1990's also show treatment for 
depression.  In February 1992 an impression was made of rule 
out eating disorder versus dysthymia.  The veteran reported 
treatment in the 1980's for feelings of rage and he stated 
that in 1991 he saw a psychologist for weight problems and 
depression.  A March 1992 report noted that he suffered from 
obesity, compulsive eating and depression.  A report from 
November 1992 contains a diagnosis of major depressive 
episode.  He reported symptoms for two years and stated that 
he was unable to work recently due to depression.  He was 
referred for antidepressants.  

Later VA reports showed continued follow-ups for 
hypertension, diabetes mellitus, depression and obesity.  

VA examinations were conducted in April 1996 and in September 
1998.  These are primarily rating examinations but they 
contain a limited amount of information relevant to the 
service connection claims.  

On the April 1996 examination the veteran reported a constant 
ache in the low back.  He also reported a medical history of 
depression, hypertension, and non-insulin dependent diabetes 
mellitus on glyburide in the past but currently controlled 
with diet.  On examination he was obese and complained of 
pain on motion.  The diagnosis was chronic low back pain and 
significant obesity.  The most likely cause of pain was felt 
to be chronic lumbar strain due to obesity.  

On the November 1998 examination the veteran reported his 
various medical problems and stated that he had off and on 
pain since his back injury in service.  He could not perform 
exercises and had become sedentary.  He reported aggravation 
of symptoms due to his additional weight.  He also reported 
becoming depressed following the weight gain.  It was noted 
that he was diagnosed with hypertension and diabetes in 1993.  

The veteran was noted to have lower extremity symptoms but in 
this regard it was noted that he was diabetic.  On 
examination he was severely overweight at 450 pounds.  His 
blood pressure was 180/110.  The examiner stated that the 
veteran's main problem was that he was severely overweight.  

In November 1998 the veteran submitted reports of a workup by 
a team of specialists.  

A pain management and anesthesiology specialist stated that 
the veteran was treated for back pain with sensory changes in 
the legs and feet.  He weighed 450 pounds.  A neurological 
consultation showed some diabetic neuropathy.  

October 1998 and September 1999 reports were received from a 
VA clinical psychologist.  In the October 1998 report the 
psychologist reported that the veteran had received 
psychological and psychiatric treatment for depression 
intermittently over five years.  The treatment had primarily 
focused on the major contribution of back pain to both his 
mood and his inability to exercise frequently enough to 
manage his weight properly.  




The psychologist wrote  "The effect of the back pain on his 
mood and his considerable coping skills has been devestating 
{sic} and his pain has been the primary factor in the chronic 
eruptions of his depression."  It was noted that his weight 
at one time rose from 382 pounds to 450 pounds as he 
struggled with the back pain.  

In the subsequent report of September 1999 the psychologist 
wrote that the veteran, in his description of his disability, 
actually gave the simplest explanation of cause and effect.  
Thus the back injury led to back pain which led to inability 
to cope which led to depression which led to over-eating 
which led to obesity and diabetes which led to inability to 
work.  The psychologist, citing treatises, found that this 
explanation was plausible.  He added that the veteran had 
somatoform diagnoses including major clinical depression and 
pain.  

The veteran's private orthopedic surgeon wrote, in July 1999, 
that because of his chronic back pain, the veteran had had a 
significant weight gain.  The more weight he gained, the less 
activity he was able to perform due to weight gain and low 
back pain.  In turn this resulted in further degeneration of 
the spine as the pressures across it and his lower extremity 
joints increased.  

It was impossible to state whether he would have had symptoms 
related to the degenerative condition had he not had the 
injury and subsequent weight gain, and it was impossible to 
apportion how much symptomatology was due to each.  Therefore 
the orthopedic surgeon felt it was reasonable to presume that 
all of the veteran's symptomatology stemmed from his original 
military injury, either directly or indirectly.  

A physician who is board-certified in psychiatry, neurology 
and internal medicine also submitted reports in support of 
the veteran's appeal in November 1998 and July 1999.  

The veteran was referred to him for evaluation and treatment 
of depression related to chronic pain.  It was noted that 
there also were a number of medical problems including 
diabetes, hypertension and morbid obesity.  These were felt 
to "influence the patient's mental health in terms of his 
lack of self-esteem and current depression."  It was obvious 
that the veteran's weight had a bearing on his ability to 
move and be rehabilitated.  He had difficulty even performing 
activities of daily living.  

In his July 1999 supplemental report the physician emphasized 
that he specialized in the management of chronic illness and 
chronic pain, and that he had a great deal of experience in 
the interaction of pain and its relationship to mental 
functioning.  In his opinion, the veteran's depression and 
obesity were clearly the result of the service connected back 
injury.  

The physician also felt that diabetes and hypertension could 
have been related to the back injury.  As an expert in the 
field and one who saw many back injuries and resultant 
psychological sequelae, the examiner opined that the 
veteran's adjustment was felt to be about average for someone 
with chronic severe back pain.  He became more and more 
immobile over time and less and less able to function, often 
resulting in quite serious depression.  

The physician stated that chronic pain with severe limitation 
of motion would indeed lead to a severe chronic and 
persistent depression, and the combination of pain and 
depression could easily lead someone to eat excessively.  Due 
to the veteran's inability to exercise it seemed reasonable 
that he would continue to gain weight.  The weight gain was 
probably a factor in the onset of his diabetes and 
hypertension (although the physician was not 100 percent 
certain of this).  

A private gastroenterologist/internist wrote in November 1998 
that the veteran had a history of depression, obesity and 
adult onset of diabetes mellitus.  He believed that these 
were worsened by back pain.  In view of his chronic pain, 
which can have many effects on the body, he believed that 
some of the symptoms of depression (which had been treated by 
various physicians) were in part due to chronic back pain.  

Chronic back pain impaired the veteran's ability to exercise 
and his performance of activities of daily living, and thus 
contributed to a sedentary lifestyle, which in turn resulted 
in a worsening of his obesity.  He believed that the veteran 
tended to overeat, in part due to his depression, which had 
also worsened his obesity and exacerbated and worsened his 
diabetes.  He had well-documented diabetes mellitus that had 
been difficult to control, in part due to his obesity, which 
as noted above, was in part due to his chronic back pain 
problem.  Inability to exercise had impaired his ability to 
utilize calories resulting in a worsening of his diabetic 
state and exacerbating his obesity.  

In a September 1999 supplemental report the same physician 
stated that back pain was a chronic problem and clearly a 
source of stress to the veteran.  Back pain contributed to 
depression, obesity and adult onset of diabetes mellitus.  

Because of chronic pain the veteran had experienced 
psychological stress and strain, which contributed to his 
developing depression.  In addition to his inability to 
exercise due to chronic back pain, his impaired ability to 
walk contributed to his weight gain which contributed to the 
onset of diabetes mellitus.  

As a result of the veteran's weight gain he developed 
carbohydrate intolerance leading to disordered glucose 
metabolism resulting in diabetes mellitus causing him to gain 
further weight.  Depression due to constant chronic low back 
pain contributed to his overeating which also resulted in 
weight gain, once again leading to abnormal carbohydrate 
metabolism predisposing him to diabetes mellitus and 
resulting in further weight gain.  

The physician felt strongly that any objective evaluation of 
the veteran's multiple medical problems would lead to the 
conclusion that chronic low back pain contributed 
significantly to his depression and overeating.  He believed 
the same was true with regard to the development of diabetes 
mellitus.  The inability to exercise impaired proper 
treatment of diabetes mellitus.  The inability to ambulate 
due to low back pain impaired weight loss and contributed to 
a worsening of his diabetes.  


Service connection has been granted for bursitis of the right 
shoulder, rated as 10 percent disabling; and for lumbosacral 
strain, rated as 10 percent disabling.  The combined 
schedular evaluation is 20 percent.


Criteria

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

Moreover, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999) which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5107).


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).



The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to service connection for depression, morbid 
obesity, diabetes and hypertension as secondary to service-
connected disabilities.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the above discussed Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  As 
set forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and/or argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In any event, the Board, as 
further discussed below, has granted the veteran's appeal.

Service medical records are associated with the claims 
folder.  Voluminous VA and private records have been 
obtained.  The veteran has been given VA examinations and 
detailed private examination reports provided by the veteran 
have been received.  

A review of the record shows that the veteran has current 
depression, morbid obesity, adult onset diabetes mellitus and 
hypertension.  The remaining question is whether there is 
evidence sufficient to conclude that they are proximately due 
to or aggravated by a service connected disability.  

The reports submitted by the veteran support such a 
conclusion.  Competent medical evidence of record from VA and 
private treatment providers links depression, morbid obesity, 
diabetes and hypertension to the service connected 
lumbosacral strain.  Therefore service connection on a 
secondary basis is supported by the competent medical 
evidence of record.  38 U.S.C.A. § 5107;  38 C.F.R. §§ 3.102, 
4.3, 3.310;  Gilbert, 1 Vet. App. 49;  Allen, 7 Vet. App. 
439, 448.  

The Board is cognizant of the fact that the veteran has 
nonservice connected disabilities including degenerative disc 
and joint disease of the lumbosacral spine.  According to the 
examiner who conducted the 1998 VA examination, this 
disability would cause back pain and it would be very 
difficult to differentiate symptoms of concurrent service-
connected and non-service-connected spinal disabilities.  It 
therefore stands to reason that the veteran's back pain and 
inability to exercise may be as much (or more) due to the 
nonservice connected spinal disability as the service 
connected lumbosacral strain.  However, reasonable doubt 
exists on this question and this doubt is resolved in the 
veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  


II.  Entitlement to an increased 
evaluation for lumbosacral strain, 
evaluated as 10 percent disabling.  

Factual Background

VA examinations were conducted in April 1996 and in September 
1998.  

On the April 1996 examination the veteran reported a constant 
ache in the low back with no radiation of pain to the 
buttocks or lower extremities.  He denied lower extremity 
numbness, weakness, or tingling or bladder or bowel 
dysfunction.  He reported intermittent flare-ups of pain made 
worse typically with prolonged standing  and walking, and 
with cold weather.  He was currently on a home therapy 
program with heat and a TENS unit.  He also reportedly took 
Naprosyn as needed for pain.  

On examination the veteran was obese.  He was not in acute 
distress.  His station and gait were such that he was able to 
move around the room easily and get up and down from the 
examining table without difficulty.  Gait was normal with 
intact heel, toe, and tandem walking.  There was no evidence 
of antalgia.  Trendelenburg was negative.  He stood erect 
with level shoulders and pelvis.  

The lumbar spine showed forward flexion limited to the knees 
with flexion of 65 degrees, limited due to complaints of 
pain.  Extension was 30 degrees.  Right and left bending were 
to 35 degrees.  Right and left rotation were to 45 degrees.  
There was no paravertebral spasm or tenderness.  The spinal 
contour was normal without scoliosis.  There were no scars.  
The straight leg raise test was negative.  

Neurological examination revealed 5/5 strength throughout.  
Sensation was intact to light touch.  Deep tendon reflexes 
were 2+ and symmetrical without clonus.  Babinski and Hoffman 
signs were negative.  There was no drift or atrophy, and 
there were no fasciculations.  

X-rays showed normal alignment and curvature.  Disc spaces 
had normal height without evidence of degeneration or 
osteophyte formation.  

The sacroiliac and facet joints were normal.  There was no 
spondylolisthesis or spondylosis.  The impression was normal.  

The diagnosis was chronic low back pain with normal 
examination and x-rays, and significant obesity.  In a 
discussion following the diagnosis, the examiner wrote that 
the veteran had a 30-year history of low back pain.  However, 
despite his subjective complaints, his physical examination 
and x-rays were essentially unremarkable.  

The only abnormality was limited forward flexion but this was 
limited due to subjective complaints of pain, and there was 
no apparent mechanical block to motion.  There was no 
paravertebral spasm or tenderness indicative of any objective 
evidence of pain.  The neurological examination was normal as 
were x-rays.  There was no evidence of any ongoing 
radiculopathy, myelopathy, acute musculo-ligamentous 
sprain/strain or degenerative disc disease.  

The most likely cause of the veteran's pain was felt to be 
chronic lumbar strain due to his obesity.  The examiner could 
find no objective evidence to correlate with his current 
complaints of pain.  The examiner did not recommend any 
change in the conservative treatment that that veteran was 
receiving.  He was not wearing a spinal arthrosis and this 
was certainly not indicated.  

On the November 1998 examination the veteran reported off and 
on pain since his back injury in service including a number 
of exacerbations in the course of work. He related that he 
could not perform exercises and became sedentary.  He 
reported an aggravation of symptoms due to his weight.  He 
reported occasional radiation of pain to the right knee.  He 
was taking medication and using a transcutaneous electrical 
nerve stimulating (TENS) unit for his back.  

On examination the veteran weighed 450 pounds.  He walked 
with a slight limp favoring the right lower extremity.  There 
was difficulty with heel and toe walking.  Lower extremity 
circumferences were equal bilaterally. 

Flexion of the lumbar spine was to 60 degrees in the standing 
position.  Normal was listed as 90 degrees.  Extension was to 
15 degrees which was normal.  Right and left lateral bending 
were to 20 degrees, which was normal.  The back was straight.  
There were patches of TENS unit applied to the back.  There 
was tenderness of the lower back and pain with motion of the 
back.  No spasm was noted.  Straight leg raising was positive 
for low back pain on the right at 70 degrees.  

Muscle strength in the lower extremities was 5/5.  Sensory 
examination of the lower extremities was normal.  Palpation 
of pulses was normal.  Reflexes were trace bilaterally.  X-
rays showed loss of lordosis with narrowing of L3-4, L4-5 and 
L5-S1.  There were mildly sclerotic end plates especially at 
L5-S1.  There was no rotational deformity.  The diagnosis was 
chronic musculo-ligamentous strain of the lumbar spine 
superimposed on lumbar spine disc degeneration.  

The examiner stated that on examination there was tenderness 
of the back and limited range of motion of the lumbar spine.  
Straight leg raising caused lower back pain on the right 
side.  There was no neurological deficiency in the lower 
extremities.  He was severely overweight.  The examiner noted 
that the symptoms of the strain were pain and tenderness.  
Degenerative disc disease would cause deep pain with flare-
ups of severe deep pain not necessarily accompanied by 
tenderness.  When both entities were present it would be 
difficult to differentiate and delineate the symptoms of 
each.  

The examiner felt that the veteran could sit up to six hours 
with normal breaks, stand and walk for up to two hours, lift 
20 pounds occasionally, and lift 10 pounds frequently.  The 
examiner was a board-certified neurologist and orthopedic 
surgeon.  

A November 1998 report by a private pain management and 
anesthesiology specialist noted that the veteran was treated 
for back pain with sensory changes in the legs and feet.  He 
reported a fall in service and a subsequent work injury 
lifting a patient.  He weighed 450 pounds.  Attempts to 
perform magnetic resonance tests (MRI) were unsuccessful due 
to the veteran's weight.  A neurological consultation showed 
no electrical evidence of lumbar radiculopathy but there was 
some diabetic neuropathy.  

November 1998 and July 1999 reports were also received from a 
private physician who was board-certified in psychiatry, 
neurology and internal medicine, and who specialized in the 
management of chronic illness and chronic pain.  

The physician criticized the September 1998 VA examination 
report, noting that the conclusions reached on functional 
abilities were "totally unsupported."  It was noted that 
the VA examiner found severe tenderness, limitation of the 
range of motion of the lumbar spine, and inability to perform 
the straight leg raise test due to severe pain and moreover 
the veteran was "much more severely disabled and morbidly 
obese" than when he was discharged from service due to 
various physical limitations.  The physician added that the 
veteran could ambulate on a level surface no more than 50 
feet and then only with difficulty.  

The physician also stated that the veteran had severe 
limitation of lumbar motion and any assertion otherwise 
"defies all medical common sense and is a complete denial of 
the actual physical examination and history."  He stated 
that the veteran had significant spasm on bending and lateral 
motion.  

A July 1999 report was received from a private orthopedic 
surgeon who had treated the veteran for chronic low back 
pain.  The surgeon noted that the veteran had sustained an 
injury to the lumbar spine while in the military and had 
chronic myoligament strain of the lumbar spine.  He also had 
disc degeneration and arthritic changes as well as congenital 
and developmental changes in the form of circulation of the 
transference process and spondylolisthesis.  

With regard to the effect of the congenital and developmental 
conditions, the surgeon noted that the veteran was 
asymptomatic prior to his military related back injury.  As 
there were individuals within the population with 
spondylolisthesis and sacralization of the vertebrae who were 
asymptomatic, he felt that it was reasonable to assume that 
the veteran may never have been symptomatic had he not had 
his military related injury.  

With respect to the relative effects of the veteran's service 
connected strain and degenerative conditions, the surgeon 
also stated that because of his chronic back pain, he had had 
a significant weight gain which reduced his level of activity 
resulting in further degeneration of the spine as the 
pressures across it and his lower extremity joints increased.  

The surgeon stated that it was impossible to state whether 
the veteran would have had symptoms related to the 
degenerative condition had he not had the injury and 
subsequent weight gain and it was impossible to apportion how 
much symptomatology was due to each.  Therefore he felt it 
was reasonable to presume that all of the veteran's 
symptomatology stemmed from his original military injury, 
either directly or indirectly.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2000).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
See also 38 C.F.R. § 4.2 (2000).  

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (2000).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to joint pain 
on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000).  Johnson v. Brown, 9 Vet. App. 7 (1997), and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Therefore, 
consideration of an increased evaluation based on functional 
loss due to pain or due to flare-ups with limitation of 
motion of the lumbar spine is proper.

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  If 
a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered 
in light of sections 4.40 and 4.45.  VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  

Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  


With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joints or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2000).

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the Court noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in."  
Hicks v. Brown, 8 Vet. App. 417 (1995).

Slight limitation of lumbar motion is evaluated as 10 percent 
disabling.  A higher rating of 20 percent is assigned for 
moderate limitation of lumbar motion.  A 40 percent rating is 
reserved for severe limitation of lumbar motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

A 40 percent rating assigned for a severe lumbosacral strain 
where there is listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  When there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilaterally in the 
standing position a 20 percent rating is assigned.  When 
there is characteristic pain on motion a 10 percent rating is 
assigned.  38 C.F.R. § 4.71(a), Diagnostic Code 5295. 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

As noted above, when all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert, 1 Vet. App. 49.

Moreover, as noted, when after consideration of all of the 
evidence and material of record in an appropriate case before 
VA there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A); see also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to an increased evaluation for lumbosacral 
strain.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).



In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent Supplemental 
Statement of the Case was issued to the veteran.

Congress recently passed the above discussed Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), modifying the adjudication of all pending claims.  As 
set forth above, the new law revises the former 38 U.S.C.A. 
§ 5107(a) to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  It also specifically 
enumerates the requirements of the duty to assist.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
As set forth above, VA has already met all obligations to the 
veteran under this new legislation.  Moreover, the veteran 
and his representative have been afforded the opportunity to 
submit evidence and/or argument on the merits of the issue on 
appeal, and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  In any event, the Board, as 
further discussed below, has granted the veteran's appeal.


The veteran's disability is rated under Diagnostic Code 5295.  
However it is the opinion of the Board that a higher 
evaluation would be available rating the disability pursuant 
to the provisions under diagnostic code 5292 of the VA 
Schedule for Rating Disabilities.  

Under Diagnostic Code 5295, a 40 percent rating may be 
assigned for a severe lumbosacral strain where there is 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  When 
there is muscle spasm on extreme forward bending and loss of 
lateral spine motion, unilaterally in the standing position a 
20 percent rating is assigned.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5295.  

The evidence does not support that the veteran has marked 
limitation of forward bending (even taking into consideration 
the opinion of the veteran's physician that motion is 
severely limited overall) and no loss of lateral motion shown 
on range of motion testing (although a private physician 
noted spasm on lateral bending).  There is no listing of the 
whole spine to the opposite side, and no abnormal mobility 
noted on forced motion.  The veteran is non-service connected 
for degenerative joint and disc disease.  Accordingly the 
criteria for a 40 percent evaluation under Diagnostic Code 
5295 are not met and not nearly approximated.  

However under Diagnostic Code 5292 a 40 percent evaluation is 
supported where there is competent evidence of severe 
limitation of lumbar spine motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  When range of motion was measured on 
VA examination in 1996, forward flexion was to 65 degrees but 
it was limited due to complaints of pain.  

Extension was to 30 degrees, left and right bending were to 
35 degrees and left and right rotation were to 45 degrees.  
There is no indication from the examiner as to how 
significant this limitation is.  


However, by comparison to the definitions of normal motion 
set out in the September 1998 examination it appears that 
normal forward flexion is to 90 degrees so the veteran's 
forward flexion in 1996 was 25 degrees short of normal or 
limited by a little less than a third.  Ranges of lumbar 
extension and left and right bending in 1996 all exceeded the 
normal ranges defined in the September 1998 report.  
Therefore these were not considered limited.  

In September 1998 the veteran had lost additional flexion.  
Flexion to 60 degrees was loss of exactly one third of 
forward flexion.  Extension and right and left bending were 
all normal.  However, the veteran had back tenderness, 
complaints of pain on motion of the back, and straight leg 
raising was painful.  

The veteran, as noted, submitted November 1998 and July 1999 
reports of a private physician who is board-certified in 
psychiatry, neurology and internal medicine, and a specialist 
in the management of chronic illness and chronic pain.  He 
felt that the veteran had severe limitation of lumbar motion 
and any assertion otherwise "defies all medical common sense 
and is a complete denial of the actual physical examination 
and history."  This physician noted that the veteran had 
significant spasm on bending and lateral motion; that he had 
pain on motion when he was examined by VA; and that he could 
only ambulate 50 feet on a level surface and then only with 
difficulty.  

Taking all of the evidence into consideration, giving full 
effect to VA regulations that require consideration of 
functional impairment including pain on motion, weakness, 
incoordination and fatigability, and resolving all reasonable 
doubt in the veteran's favor, the evidence of record shows 
severe limitation of lumbar motion.  Thus a rating of 40 
percent is satisfied using Diagnostic Code 5292.  

The medical experts have agreed that it is essentially 
impossible to separate out pain and functional impairment 
from the service-connected strain and pain and functional 
impairment from nonservice-connected degenerative joint and 
disc changes which are not service connected.

Accordingly, the Board has treated the veteran's symptoms of 
pain, tenderness and functional limitation as all due to the 
service-connected disability, and all limitation of spinal 
motion is treated as due to the service-connected lumbar 
strain.  

The 40 percent evaluation is the maximum schedular evaluation 
under either diagnostic code 5292 for limitation of lumbar 
spine motion or diagnostic code 5295 for lumbosacral strain.  
The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.59.  Johnson 
v. Brown, 9 Vet. App. 7 (1997).  See also DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  Furthermore, pursuant to motion 
may be limited where painful.  

However, because a 40 percent evaluation is the highest 
schedular evaluation provided under Diagnostic Code 5292 for 
limitation of lumbar motion, the veteran's motion cannot be 
deemed to be more than severely limited by pain.  As there is 
no higher rating available in this case based upon limitation 
of motion there is no basis for assignment of a higher 
evaluation based on pain or functional limitation.  It has 
been held that consideration of functional loss due to pain 
is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Accordingly, 
consideration of the provisions under 38 C.F.R. §§ 4.40, 
4.45, 4.59 is not warranted in this case.  The veteran is not 
service connected for intervertebral disc syndrome, for which 
a maximum evaluation of 60 is assignable.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

The Board acknowledges that a higher disability evaluation is 
available under the Schedule for disabilities of the spine.  
For example, under 38 C.F.R. § 4.71a, diagnostic code 5286, 
pertaining to lumbar ankylosis, a 100 percent evaluation is 
warranted for complete bony fixation of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints, and a 60 percent evaluation is warranted for 
ankylosis at a favorable angle.  Id.  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  As the veteran's spine is not 
ankylosed, application of diagnostic code 5286 is not 
warranted in this case.

The Board also notes 38 C.F.R. § 4.71a, diagnostic code 5285 
(2000), which pertains to residuals of vertebral functions.  
Under that code, a 100 percent evaluation is warranted with 
cord involvement, where the veteran is bedridden, or where he 
requires long leg braces.  Lesser involvement is evaluated 
based on limited motion or nerve paralysis.  A 60 percent 
evaluation is warranted where there is no cord involvement, 
but there is abnormal mobility requiring use of a neck brace, 
jury mast.

The competent medical evidence in this case does not show 
that the veteran suffered any cord involvement; nor does such 
evidence show that he is bedridden, requires long leg braces, 
has abnormal mobility or requires the use of a neck brace.  
Thus, an increased evaluation under diagnostic code 5285 is 
not warranted.  The Board further notes that diagnostic code 
states that in cases where lesser residuals are rated in 
accordance with definite limited motion or muscle spasm, a 10 
percent evaluation should be added for demonstrable deformity 
of a vertebral body.  The claims file is absent competent 
evidence of such deformity to warrant the assignment of an 
additional 10 percent evaluation under diagnostic code 5285.

As the Board noted earlier, the veteran does not have 
ankylosis of the lumbar spine as a feature of his service-
connected disability; accordingly, a 50 percent evaluation 
under 38 C.F.R. § 4.71a, diagnostic code 5289 is not for 
application.

Accordingly, the Board finds that the evidentiary record 
supports no greater than an increased evaluation of 40 
percent for lumbosacral strain with application of all 
pertinent governing criteria.


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
The RO provided as well as discussed the criteria for 
extraschedular evaluation; however, it did not grant an 
increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria adequately compensates the 
veteran for the current demonstrated nature and extent of 
severity of his lumbosacral strain.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected disability, 
beyond that contemplated by the rating schedule.  Therefore, 
there exists no basis upon which to refer the veteran's case 
to the Director of the VA Compensation and Pension Service 
for consideration of extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1).  



ORDER

Entitlement to service connection for depression, morbid 
obesity, diabetes and hypertension as secondary to service-
connected lumbosacral strain is granted.  

Entitlement to an increased evaluation of 40 percent for 
lumbosacral strain is granted, subject to the governing 
criteria applicable to the payment of monetary awards.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The issue of entitlement to a TDIU must be deferred pending 
evaluation by the RO of the newly service-connected 
disabilities, and in view of the Board's grant of entitlement 
to an increased evaluation of 40 percent for lumbosacral 
strain.  These matters are inextricably intertwined. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for a TDIU.  After obtaining any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  



For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters 00-87 (November 17, 2000), 00-92 
(December 13, 2000), 01-02 (January 9, 
2001), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to any claim for benefits as 
well as the records relied upon 
concerning that claim.  If records 
pertaining to such claim are not 
available, that fact should be entered in 
the claims file.

4.  The RO should arrange for VA 
examinations of the veteran by 
appropriate specialists for the purpose 
of ascertaining the current nature and 
extent of severity of all service-
connected disabilities.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations, and the examiners must 
annotate the claims file in this regard.  
The examiners should offer an opinion as 
to whether, by virtue of the service 
connected disabilities, the veteran is 
capable of substantially gainful 
employment.  Any opinions by the 
examiners expressed must be accompanied 
by a complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
TDIU.  The RO should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1), 
4.16 (2000).  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a VA examination may adversely affect the outcome 
of claim for a TDIU.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 



